Citation Nr: 1020454	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to May 12, 2006 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In August 2009, the Board remanded the Veteran's claim to 
afford the Veteran a personal hearing.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on November 5, 2009, by means of video 
conferencing equipment with the Veteran in Milwaukee, 
Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A.                  
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.  During the hearing, the Veteran submitted 
additional evidence that had not been reviewed by the RO with 
a waiver of the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand:  To obtain a VA medical opinion.  

In this case, the Veteran contends that he is entitled to an 
effective date prior to May 12, 2006 for the grant of service 
connection for PTSD.  The record reveals that the Veteran 
filed an initial claim of service connection for PTSD on 
January 14, 1983.  In a September 1983 decision, the RO 
denied the Veteran's claim for service connection for PTSD.  
Although the Veteran was sent notification of the denial of 
his claim, there is no indication that the Veteran received 
notice of his appellate rights.  

The provisions of 38 C.F.R. § 3.103(e), which were in effect 
at the time of the September 1983 decision provided that 
"the claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing subject to 
paragraph (c) of this section.  The notification will also 
advise the claimant of his right to initiate an appeal by 
filing a [n]otice of [d]isagreement which will entitle him to 
a [s]tatement of the case for his assistance in perfecting 
his appeal.  Further, the notice will advise him of the 
periods in which an appeal must be initiated and perfected  
(See Part 19, Subpart B of this chapter on appeals)." 
Therefore, VA regulations required the RO to notify a 
claimant of a decision in his case and of his appellate 
rights.  

However, the Board recognizes that there is a presumption of 
regularity that government officials have properly discharged 
their official duties.  See Woods v. Gober, 14 Vet. App. 214, 
220 (2000) (presumption of regularity attaches to 'all manner 
of VA processes and procedures'); see also United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)., 272 
U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926) (emphasis 
added).  Clear evidence to the contrary is required to rebut 
the presumption.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992); see also Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  An assertion that the notice was not received does 
not constitute such clear evidence.  Ashley at 309.

Here, the Veteran has contended that he did not receive 
notification of his appellate rights in connection with the 
September 1983 rating decision.  In reviewing the record, the 
Board recognizes that the Veteran was sent a September 1983 
notification letter which stated that the claim for service 
connection for PTSD was denied.  However, the September 1983 
notification letter did not contain any information related 
to the Veteran's appellate rights.  There was no notation at 
the bottom of the letter indicating that VA Form 4107 (or a 
previous version of this form) was enclosed with the letter.  
This is enough of an irregularity in VA's mailing practice to 
shift the burden to the RO to establish that in 1983 the 
Veteran was sent his appeal rights pertaining to the 
September 1983 rating decision.  Ashley, 2 Vet. App. at 309 
(noting that where there is clear evidence that regular 
mailing practices were not regular or were not followed, 
burden shifts to VA to establish that the document in 
question was mailed). 

The Board can find no other forms in the claims file to 
demonstrate otherwise.  However, on remand, the Board will 
allow the RO an opportunity to present evidence that the 
Veteran was, in fact, informed of his appeal rights in 1983.  
If the RO cannot produce such evidence, then the September 
1983 rating decision is not final.  See AG v. Peake, 536 F.3d 
1306, 1310 (Fed. Cir. 2008) (holding that the challenged 1985 
RO decision never became fnal because VA failed to notify the 
appellant of his righ tot appeal that decision); see also 
Young v. Shinseki, 22 Vet. App. 461, 468 (2009) (noting that 
"VA's failure to follow its own procedures may result in a 
lack of finality of the underlying RO or Board decision at 
issue.  If the RO cannot produce evidence that the appeal 
rights were mailed to the Veteran, his claim for service 
connection for a psychiatric disorder (claimed as emotional 
problems) remains pending, and certain additional development 
of the evidence is necessary in this case in deciding the 
appropriate effective date.  Ingram v. Nicholson, 21 Vet. 
App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 
35 (2000) (a claim that has not been finally adjudicated 
remains pending for purposes of determining the effective 
date for that disability).

Generally, the effective date of an award of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (b)(2) (2009).  In this case, as noted above, 
the Veteran filed an initial claim in January 14, 1983, which 
is considered to be pending.  Therefore, the question becomes 
when did the Veteran first meet the elements required to 
establish service connection for PTSD between January 14, 
1983 (the date of the receipt of claim for service 
connection) and May 11, 2006 (the last day in which he was 
not service-connected for PTSD).

With respect to the phrase "the date entitlement arose", 
the regulation has not defined that term.  The United States 
Court of Appeals for Veterans Claims (Court), however, has 
stressed what that phrase does not mean.  In McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the Court found that that 
the date evidence is submitted or received is irrelevant when 
considering the effective date of an award.  McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000).  In McGrath, the Veteran 
had filed a claim for a nervous condition in 1972; however, 
the first competent evidence of a diagnosis of PTSD was dated 
in 1992 and the examiner stated that the Veteran had suffered 
from PTSD since 1972.  The Court stressed that even if the 
first diagnosis of PTSD was submitted years after the claim, 
it nevertheless supported and referred back to the pending 
claim for a nervous condition.  Thus, the Court has held that 
the phrase "the date entitlement arose" is not necessarily 
the date that the physician offers the essential diagnosis.  

In reviewing the medical evidence in this case, the Board 
observes that the first diagnosis of PTSD is reflected in a 
November 28, 2005, VA treatment record.  However, the 
evidence of record also consists of service treatment 
records, which include a July 1981 psychiatric examination, 
and private treatment records dated in 1986 in which the 
Veteran complained of depression, suicidal thoughts, and 
insomnia.  The Board concludes that, if the RO cannot produce 
evidence that the Veteran was sent his appeal rights in 1983, 
these records should be reviewed by a mental health 
specialist to determine whether symptoms shown in these 
reports could be manifestations of the Veteran's currently 
diagnosed PTSD.  Thus, there remains for consideration 
whether the Veteran was entitled to service connection for 
PTSD at the time of his January 14, 1983, claim or, instead, 
not until many years later when he received this specific 
diagnosis.  See 38 C.F.R. § 3.400(b)(2)(i).  Thus, the Board 
finds that a VA examination with retrospective medical 
opinion is necessary to determine the approximate date of 
onset of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Given that the carbon copy of the 
notification letter pertaining to the 
September 1983 rating decision does not 
show that a notification of the right to 
appeal was enclosed with that letter, the 
RO should associate with the claims file 
any evidence that notice of those appeal 
rights pertaining to that rating decision 
were in fact sent to the Veteran.

2.  If the RO cannot produce sufficient 
evidence pursuant to # 1 above, , the RO 
should schedule the Veteran for a VA 
psychiatric examination for the purposes 
of a retrospective medical opinion to 
assist in determining the approximate date 
of onset of his PTSD.  The examiner should 
take a complete history from the Veteran, 
review the claims file in its entirety and 
express an opinion as to the likelihood 
(very likely, as likely as not, unlikely) 
that the Veteran had PTSD before May 2006.  
In particular, the examiner should review 
the service treatment records, including a 
July 1981 psychiatric examination, and the 
August 1983 VA examination report and the 
subsequent medical evidence of record to 
determine the likelihood (likely, 
unlikely, at least as likely as not) that 
the onset of PTSD coincided with any of 
these reports, i.e., that it had its onset 
in service or in the 1980s or at anytime 
earlier than May 2006.  The examiner 
should fully explain any conclusions 
reached with reference to the specific 
reports, if any, in which sufficient 
symptoms of PTSD are shown.

(The term 'at least as likely as not' does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



